 ELLARY LACE CORP.EllaryLaceCorp.andAmalgamatedLaceOperatives of America.Case lO-CA-7443August 14, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOnMay 15, 1969, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged inthecomplaint,andrecommendingthatthecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,theGeneral Counsel and the Charging Party filedexceptions to the Trial Examiner's Decision, andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER, Trial Examiner:This proceeding was!heard before me in Athens,Tennessee,on December 4,1968, and March12, 1969,on the complaint of GeneralCounsel,as amended,and the answer,as amended, ofEllaryLace Corp.,herein called the Respondent.' Theamended complaint alleges violations of Section 8(a)(5)and (1) and Section 2(6) and(7)of the LaborManagement RelationsAct, 1947,as amended,61 Stat.136,herein calledtheAct.The parties waived oralargument and briefsfiledbytheGeneralCounsel,ChargingParty,andRespondent have beencarefullyconsidered.'A charge herein was filed on August 6,1968, and amended on August26, 1968. A complaintwas issuedon October 23, 1968,and amendedduring the hearing herein.73Upon theentirerecord, and from my observation of thewitness,' I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a Tennessee corporation, maintaining anoffice and plant at Sweetwater, Tennessee, where it isengaged in the manufacture and sale of lace products.Respondent, on a projected basis over a period of 12months, from its initial entry into business, on July 8,1968, a representative period, will sell and ship productsvalued in excess of $50,000 from its Sweetwater,Tennessee, plant directly to points located outside theState of Tennessee. The complaint alleges, the answerdenies,' and I find Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.4II.THELABOR ORGANIZATION INVOLVEDAmalgamated Lace OperativesofAmerica,hereinreferred to as the Union,isa labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe IssueThe principalissueraised by the pleadings and litigatedat the hearing are whether Respondent is a "successor,"within the meaning of Board decisions, to TennesseeValley Fabrics Corporation, herein referred to as TV, and,by reason thereof, was required to bargain with theUnion, pursuant to the request of the latter, on and afterJuly 24, 1968. Respondent denies the commission of anyunfair labor practices.BackgroundThereisno dispute as to the background facts hereinset forth.TV beganoperating a plant, at Sweetwater, Tennessee,in 1950,where it manufacturedlace. Thetwo categories oflace are described as coarse gauge,which is manufacturedfrom cotton and cotton goods,and fine gauge,which ismanufactured from nylon.Subsequently,inApril, 1965,TV opened.a subsidiary plant at"Tellico Plains, Tennessee.At all times,during the operation of these plants, theofficersof TV were: C. J. Mozur,president;Herb Rubin,vice president;Mrs.Mozur,secretary;CaroleKustrup,treasurer;andMarion Register,assistant treasurer. Theboard of directors was comprised of those named with theexception of Register.On May 19, 1966,United Steelworkers of America,AFL-CIO,filed a Petition for Election,Case 10-RC-6712,for the P & M unit,at TV'sSweetwater plant.The unitapproximated111employees.'A consent electionagreement was entered into on June 10, 1966, andapproved by the Regional Director on June13.A tally ofballots, indicating a majority voted for the Union, on JulyThe bulk of the record is by stipulationof factsand exhibits.Only onewitness was called.'While the original answer denied the commerce allegations,during thehearing,by stipulation,Respondent admitted them.'Siemons Mailing Service.122 NLRB 81.'While of no consequence,TV employedapproximately 50 in the Tellicoplant,in P & M work.178 NLRB No. I I 74DECISIONS OF NATIONAL LABOR RELATIONS BOARD1, resulted in a certification being issued on July 12, 1966.No objections were filed.Inconclusive negotiations ensued and, in February 1967,theUnion commenced an economic strike. Picketing, attheSweetwaterplant,hascontinuedeversince.Subsequently, after the employees voted to disaffiliatefrom Local 6638, United Steelworkers of America, and toaffiliatewith theAmalgamated Lace Operatives ofAmerica, the Union filed a petition for amendment ofcertification,onMay 1, 1967. Pursuant to a notice toshow cause, the Employer filed a statement in opposition.On May 29, 1967, the Regional Director granted therequested amendment of certification, substituting theUnion herein, as the collective-bargaining representative.No motion for reconsideration was filed. In November,1967,TV notified the Union that it was ceasingmanufactureattheSweetwaterplant.TV ceasedmanufacturing, at both plants, on or prior to December 1,1967. Termination notices were issued to all striking andnon-strikingemployees,onDecember 1, except twowatchmen, noting "ceased operations."Prior to December 1, 1967, TV owned and occupied theentire plant at Sweetwater and no other company hadspace or offices at that plant. Prior to December 1, 1967,while TV had a subsidiary at Tellico Plains, the mainofficeforthetwo plants was at Sweetwater. OnapproximatelyDecember 1, 1967, an organizationidentified as Tellico Laces Corporation' leased the TellicoPlains plant. It also leased a portion of the Sweetwaterplant, described as 2,250 sq. ft. in the machine shop, 550sq. ft. in the drafting room, 2,500 sq. ft. in the warpingspace, a total of 5,300 sq. ft., in a plant with a total ofapproximately 50,000 sq. ft. Tellico vacated the warpingspace in July, 1968, after Respondent herein commencedoperations, and the drafting space the following month,but continues to lease the machine shop. Tellico producescoarse gauge lace only.Prior to December 1, 1967, TV had 19 coarse gaugemachines at Sweetwater, and 10 at Tellico.' TV also had12 fine gauge lace machines, on December 1, 1967, 10 ofwhich were in Sweetwater and 2 in Tellico. While one ofthe latter was, thereafter, converted to coarse gauge, bothare instorage at Sweetwater. Two lace mending, orsewingmachines, are also in storage at Sweetwater, inspace not rented by Respondent. However,it isinferredthey are used by Respondent, as explicatedinfra.Tellico purchased inventory, raw material and supplies,from TV, in a total amount approximating $135,000, overa 7-month period.It is undisputed that Tellico hired some of the formerTV employees, while the strike was continuing atSweetwater, including some who had been engaged in thefine lace manufacture, for the manufacture of coarse laceatTellico.General Counsel asserted the work done byTellico, at Sweetwater, was work formerly performed by'While theidentityof theowners ofTellico Laces Corporation,hereinreferred to asTellico,isobscure,it is noted that the statement of HaroldM. Humphreys,one of theattorneys for Mozur, identifiedthe organizationas being headedby a MrCharles Hall, who isdescribed as mayor ofTellicoPlains.Absent evidence to the contrary, I findit reasonableto inferthat the purchaserswere strangersto thesellers, andthat thesale was anarm's length transaction.'Since it is undisputedthat TVpresently has in storage, at Sweetwater,coarse gauge machines,winders,bobbins,pattern cards and yarn, in spacenot rentedby Tellico orRespondent,itis inferred the coarse gaugemachines in storage number 19.members of the Union'sbargaining unit.However, acharge filed by the Union, in Case 10-CA-7203, assertingthat Tellico was thealter egoof TV was dismissed, by theRegional Director, after investigation, and, upon appeal,the dismissal was sustained. Another charge, alleging aviolation of Section 8(a)(5), by Tellico, identified as Case10-CA-7319, resulted in a dismissal, by the RegionalDirector.This action was likewise appealed, and thedismissal was sustained.' It is inferred that the action ofthe Regional Director in both cases preceded the advent ofRespondent herein, although at least one of the appealswas not decided until October 18, 1968.The demise of C. J. Mozur occurred on April 18, 1968.The office of president of TV has since remained vacant.Mozur and his wife were the sole stockholders of TV.Mrs.Mozur and the Trenton National Bank of NewJersey were named executors of the Mozur estate.Respondent commenced operations, at the Sweetwaterplant, on July 8, 1968. Respondent is owned by its fourofficers, who are identified as: Sheffield Novik, president,Thomas Elliott, vice president;BenjaminSilverberg,secretary; and Sal Lavore, treasurer. The four named arethe board of directors.On July 1, 1968, Respondent leased, from TV, 7,800sq. ft., in the south end of the building, 800 sq. ft. of theoffice area, with provision for ingress and egress, and useof restrooms, lunchroom, and parking areas. Respondentalso leased, with an option to purchase, 10 fine gaugemachines'togetherwith spares and two lace mendingmachines.The leased portion, in the plant, is separatedfrom the balance of the plant by a black barrier sheet.Respondentisengagedsolely in the production of finegaugelace. It is undisputed that the owners and officers ofRespondentare strangersto the owners and officers ofTV.In December, 1967, TV posted two 4 by 8 footsigns, atitsSweetwater plant, advertising that its building and allmachinery were for sale, that a prospective purchasershould contact C. J. Mozur, at Mozur Laces Corporation,and listingthe telephonenumber inNew York City, NewYork. These signs were removed on approximately thesamedate that Respondent began its operation. TV alsolisted itsmachinery for sale with dealers in used textilemachinery, as theirsales agents.TV formerly and Respondent,sinceitsinception,employedMozur Laces Corporation as their exclusivesales agent,or outlet.10MarionH.Register, identifiedsupraasassistanttreasurerof TV,was general manageror plant manager ofTV, at Sweetwater,commencingAugust, 1966, until theplantclosure.KarlYena, manager of the TV plant atTellico,was Register's assistant,untilDecember 1, 1967,and thereafter becameplantmanagerforTellico.AfterDecember 1, 1967, Registerremainedon TV's payroll, ina caretaker capacity, at a salary of $25 a week.Betweenthe dates of December 1, 1967, and July 5, 1968, Registeralso worked for Tellicoas a consultant.Commencing July8,1968,Registerbecame generalmanageror plant'I find of no consequence General Counsel's assertion that an 8(a)(3) and(I) charge, involving the discharge of 18 employees,by TV,was dismissedby theRegional Director,whose action was affirmed on appeal.'Identified as machineNos 21, 22, 25, 26, 27, 28, 29, 30, 31, and 32."While General Counsel asserted the same law firm represented TV andRespondent,Ifail to perceive how the identity or continuity of outsidecounsel constitutes a factor or should be given any weight,as evidence ofprobativevalue,indeterminingtheexistenceorabsenceofa"successorship,"under the principles enunciated by the BoardNomisconduct, by counsel, is asserted ELLARY LACE CORP.75manager for Respondent, at Sweetwater.Sincetheplantclosure,TV has continued theemployment of two watchmen, for the protection of theunleased portions of its Sweetwater plant. When TV wasinoperation, it had five office employees, consisting ofRegisterand four clerical employees, and did itsbookkeeping and had a teletype facility at Sweetwater.After closure, TV retained its office at Sweetwater for thelimitedpurpose of back correspondence. CommencingJuly 8, 1968, Respondent leased a portion of the officespace, and two desks. Respondent's bookkeeping is doneinNew York City, but its payroll is paid at Sweetwater.The officecomplement of Respondent consists of Registerand one secretary.After the closure of the TV plant, either Register orAllen, identified as the maintenance engineer for TV and,later,forRespondent,wereavailabletoshow thepremises.More recently, inquiries relative to leasing theremainder of the plant are directed to the attorney, inChattanooga, who is a law partner of the attorney for theRespondent herein.TV shares office space in New York City with MozurLacesCorporation,salesagentforRespondent.Respondent's office in New York City is at a differentlocation.When TV ceased operations there were nounfilledcustomer orders. There is no contention thatRespondent filled any customer orders for TV. In Julyand August 1968, Respondent purchased $30,583.73 worthof yarn from TV. When Respondent attempted to makeits first purchase of yarn from a supplier, it found it hadnot established its credit. Thereupon, TV purchased theyarn and resold it to Respondent. Since that timeRespondent has purchased its own yarn.Respondent manufactures the same fine gauge productswhich TV formerly manufactured at Sweetwater. Theproductionmethods used by Respondent have beenimproved, over the production methods used by TV, atSweetwater, to achieve a better operation by employingnew techniques. TV operated both at Sweetwater andTellico, but all drafting and warping for both facilities wasperformed at Sweetwater. After December 1, 1967, Tellicohired those employees of TV who had been on TV'spayroll, in drafting and warping, and these employeescontinued to be employed at Sweetwater, in the spaceprovided for drafting and warping under Tellico's leasefrom TV, as it related to the Sweetwater plant, on amonth-to-monthbasis.Respondent uses no draftingemployees, but has a contractual arrangement wherebyRespondent's drafting is done by the employees of Tellico.However, this work is limited to correcting patterns,makingwork sheets and punching pattern cards.Respondent receives patterns from its customers, togetherwith instructions. These are transmitted to Tellico, andare transposed, by Tellico employees, on to IBM cards, orpattern cards, by punching holes into the cards. Thesecards,or patterns,are then sent to Respondent and placedon the machines for manufacture. This is done subject toa contract between Respondent and Tellico, as Tellico isthe only one in the area with the essential machines toaccomplishthiswork.No designing is done byRespondent, nor by Tellico for Respondent.When TV operated, at Sweetwater, its employees werepaid on an hourly base rate, plus an incentive. Respondentoperates on a similar pay schedule.However, while thebase rates of Respondent's employees are only slightlyhigher than the last base rates for TV employees, theincentive rates are substantially higher than TV's lastincentive rates, and result in approximately 25 percentgetting gross pay for fine gauged machine operators."During the year of 1967, TV, at Sweetwater, had a finegauge lace production approximating 15 percent of itstotalproduction, and its man hours requisite for thatproduction was in approximately the same percentage.Prior to 1967 the percentage may have been as low as 10percent, for both categories.While TV's Tellico plantoperated two 10-yard fine gauge machines, Respondenthas not operated these two machines.At the time TV closed its plant, at Sweetwater, it wasemploying approximately 45 to 50 employees, all but 8 ofwhom were members of the bargaining unit, orappropriate unit. It is reasonable to infer that these 37 to42 employees were crossing the picket line, which existedat that time. Twenty-three of the employees, employed atthe time of TV's plant closure, commenced working forTellico at Tellico Plains, and of these 19 were in theappropriateunit.WhenRespondentcommencedoperations, in July 1968, these 23 employees returned towork at the Sweetwater plant, for Respondent.12The Alleged Refusal toBargainSuccessorshipIt is undisputed that on July 24, 1968, the Union, by itsattorney, by letter, advised Respondent that the Unionrepresented a majority of the P & M employees of TV,having been designated as bargaining agent, as the resultof the Regional Director's action of May 29, 1967,supra.The Union asserted that it considered Respondent to be asuccessor, oralter ego,of TV and therefore obligated tobargainwith the Union for a collective-bargainingagreement covering the designated employees of TV. Theletter concluded by requesting a meeting for the purposeof negotiations.The Union's letter was received, byRespondent, on July 27. Respondent made no response tothedemand.RespondentdidnotinstituteRM"Respondent,inmy view,correctlyurgesitdid not participate in TV'snegotiations with the Union in June and November 1967, and had noknowledge of a disagreement over the economic package, includingincentive pay.General Counsel asserted the relevancy and materiality relate to hisamendmentto par.16,of the complaint,inwhich it is alleged thatRespondent's refusal to bargain converted the economic strike to an unfairlabor practice strike."The employees,priortoemployment,successivelyfilledoutapplications for employment by Tellico, and laterfor employment byRespondent.GeneralManager Register related that he acquired employees forRespondent,in part,by advising Yena, managerat Tellico,and Register'sformer assistant, that Register desired to employ someof theemployeeswho had formerly worked at the Sweetwater plant and were at that timeworking at the Tellico plant.Yena agreed to cooperate,by advising theemployees interested to make application at the Sweetwater plant.Registerrelated that as a result of the assistance of Yena "word got around town,"inSweetwater,and he received applicationsfromformerTV employeeswho were not working atTellicoand also from individuals who had neverworkedforTV or Tellico.Register acknowledged that no notice wasplaced either at the plant,or in any newspaper,or transmitted to theUnion,that Respondent was seeking applications for employment.Registeracknowledged that Respondent did not take any stepsto notify former TVemployees who had not crossed the picket line of the availability ofemployment.Registeracknowledged that union representatives were stationingthemselves outside the plant,at the time of this hiring.In Register's wordsthey were not carrying picket signs, except spasmodically,but the pickets,inferentially with picket signs, were sitting in cars outside the plant.Register acknowledged that he contacted one or two individuals who hadnever workedfor TV or Tellico,who were subsequently employed. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDproceedings,orrequest theUnion to instituteRCproceedings. Respondent made no other representations totheUnion. Specifically, Respondent never communicatedto the Union its asserted doubt as to whether the Unionrepresented a majority of Respondent's employees.The complaint alleges, and General Counsel andCharging Party urge, as a unit appropriate for thepurposes of bargaining, within the meaning of Section 9(b)of the Act, the following:All production and maintenance employees, includingplant clerical employees and quality control employeesof Tennessee Valley Fabrics Corporation, employed atits plant at Sweetwater, Tennessee, but excluding officeclerical employees, guards and supervisors as defined inthe Act.In view of the prior action by the Regional Director, inCase l0-RC-6712,supra,thereisnodoubt the unitdescribed was an appropriate unit while TV continued inoperation. The existence of theunit,as described, underRespondent's operation is a different question, for reasonsexplicatedinfra.The existence of majority representation, by the Union,ispredicated upon the Board's presumption of continuingmajority, according to General Counsel and ChargingParty.The complaint alleges that Respondent- purchasedpropertyandequipment from TV; uses equipmentformerly used by TV; is engaged in substantially the samebusiness of manufacturing and selling lace products; andemploys the same employees and supervisors. Theevidence relative to these allegations appears as follows.TV's production was 85 percent coarsegaugelace and15percent fine gauge lace in 1967, with a ratio of 90percentand 10 percent, respectively, in prior yearsRespondent produces only fine gauge lace.TV used 19 coarse gauge machines at Sweetwater and10 at Tellico, it also used 10 fine gauge machines atSweetwater and 2 at Tellico. Respondentusesthe 10 finegauge machines at Sweetwater. In the Sweetwater plant,TV had 50,000 sq. ft. of space, which may have includedoffice space for five employees. Respondent uses 7,800 sq.ft. in the plant and 800 sq. ft. of office space, under itslease.Inaddition,Respondent uses 30 sq. ft. in theshipping department, and 40 sq. ft. in the mending area.The size of the Tellico plant is obscure.TV had warping, drafting, andmachine-shopemployees. These functions were taken over by Tellico,and the space used for them, in Sweetwater, was rented byTellico, on a month-to-month basis. Tellico discontinueduseof the warping and drafting space shortly afterRespondent commenced operations. Respondent does nodrafting or warping. Respondent receives patterns fromcustomers, which are transposed to IBM cards, by Tellicofor Respondent.TV had a nonsupervisory complement of approximately111 to 115 at the time of the election, July 1, 1966, atSweetwater. This number was reduced, by reason of thestrike, to between 37 and 42,"unitemployees, when TVceased operations, on December 1, 1967. TV had 50nonsupervisory employees at Tellico. Respondent, on July27, 1968, the date of the Union's request for bargaining,had 17 nonsupervisory employees doing work formerlyperformed by unit employees.1° Employeeclassifications,to the extentused inthe fine gauge lace operations,remainthe same"While theparties stipulatedthis fact,Joint Exhibit(8) lists only 28 whoreturned during the strike,and 5hired as replacements.No charge was filed asserting that Respondent engagedin discriminatory conduct, violative of Section 8(a)(3), inits selection and hiring of employees, in July 1968.15TV had 12 supervisors, when it ceased operations,includingRegister.Respondenthas7supervisors,including Register. Register, F.W. Lovin, Paul Stallcup,and Mabel Kelley were supervisors at TV, and have beensupervisors for Respondent, since the promotion of Kelley,supra.J.D. Thomas, Mildred French, and Betty Colquitt,were unit employees for TV, and are supervisors forRespondent. Thus, only 4 of 12, who were supervisors forTV, are supervisors for Respondent.Mozur Laces, whose New York office is at the samelocation as TV's New York office, was and is the solesalesoutletfortheproductsofTV,Tellico,andRespondent.Neither TV nor Respondent used or use atrade name for their merchandise.Contentions of the Parties and Concluding FindingsThe Board has recently summarized some of the factorsto be considered in determining "successorship," in theWill Coachcase.16 The Board noted that it has long beenestablished that a change in ownership in an enterprisedoes not automatically extinguish the rights of employeesor their representatives, or absolve the new owner fromany duty to recognize the union which represented itspredecessor's employees, or to comply with any of theterms of a labor contract, covering those employees, sinceitisthe "employing industry" which the Act seeks toregulate.N.L.R.B v. Colten, d/b/a Kiddie Kover Mfg.,Co.,105F.2d 179, 183 (C.A. 6). The predecessor'sobligationsmay devolve on the successor in certaincircumstances. Critical questions in determining the extentof the new employer's obligations are whether there hasbeen a "substantial continuity of identity in the business"Of these 17 4, E J Borden, Nelson,Haun, andMabel Kelley, hadbeen supervisors when employed by TV, (Kelley was promoted tosupervisor in September 1968); 4, Boyd Clark, Carolyn Clark, H GBorden, andDixon, werenew employees;1,Sara Ann Colquitt, was hiredby TV,as a replacement,during the strike;1,Walker Humphreys,returned to work at TVduring the strike,his name has a line drawnthrough it, from which,I infer, hequit before TV ceasedoperations, 6,JamesTallent, James Filyaw, Edgar Raby,Pearl Jenkins, GeorgiaGabrel,and Sam Wiseman,returnedto work at TV during the strike and wereemployed whenTV ceasedoperations,1,Mary Gallant, inferentially went,on strike and did not return towork prior to December 1, 1967 Thus, 9 of!17,were formersupervisors,new employees,or hired as a replacement!during the strike In addition, I quit before TV ceased operationsAll of these employees were hired on July 8, 15, 22, or 24, 1968. It isreasonable to infer,from the undisputed assertions of Register, that mostor all of the former TV employees had been employed by Tellico, atTellicoPlains, in the interim period or a substantialportion of it"Some 24 otherindividuals,including10 who had worked for TV, filedapplicationsfor employment by Respondent, and were not employedOn May 7, 1968, Charging Party, by letter, asserted, with concurrenceof counselfor GeneralCounsel and Respondent, that the 24applicationswere submitted between the dates of June 12 and July 17, 1968, that none"of the individualapplicants"came tothe plant orcrossed the picket lineduring theperiodcoveredby the dates oftheirapplications;andRespondent's plant did not open for operations untilJuly 8, 1968Since those working on and afterJuly 8,1968, didcross a picket line,according to undisputed evidence, I must infer the amendment to thestipulation,which relates to a Joint Exhibit listing applicants who were notemployed byRespondent,isconfinedto that group,and does notencompassapplicants who were employed1 bWill Coach Lines, Inc.,175 NLRB No. 87Iam not unmindfulof the fact that the Board has recently conductedextensiveoral argument in a seriesof cases involving successorship. Thefacts in the cases under consideration appear distinguishablefrom the factsin the within case. ELLARY LACE CORP.enterprise" or "the enterprise remains substantially thesame," after the change in ownership.JohnWiley&Sons, Inc. v. Livingston,376 U.S. 543;CruseMotors,Inc.,105NLRB 242, 247. The basic question has alsobeendescribedas"whetherRespondentcontinuedessentially the same operation, with substantially the sameemployee unit"Maintenance,Incorporated,148NLRB 1299, 1301,Glenn Goulding, d/b/a Fed Mart,165 NLRB No. 22. In attempting to answer these criticalquestions and determine whether a new employer is a"successor employer" obligated to bargain with the unionwhich represented his predecessor's employees, the Boardand the courts consider many factors. What combinationof factors is controlling is not always easy to determine,but prime considerations are the continuation of thebusiness without substantial interruption, in such a formas to make the bargaining unit readily discernible, withsome or all of the former employees employed at their oldjobs.OvernightTransportationCompany v. N.L.R.B.,372, F.2d 765 (C.A.4);Randolph Rubber Company, Inc,152 NLRB 496;Firchau Logging Company, Inc.,126NLRB 1215, 122.In theThomas Cadillaccase" the Board found anabsence of "successorship" where two separate purchasersbegan separate businesses with only a small fraction of thepredecessor'semployees.TheBoard found merit inRespondent'scontentionthattheywerenew andindependent business entities, markedly different from theformer operation, which encompassed a multibranch unit.The Board found that neither of the new employersemployed a significant number of the predecessor'semployees and that the supervisory hierarchy bears littleresemblence to that formerly existing.General Counsel, in his brief, relies on cases in whichthe Board found a successorship by reason of continuity ofthe "employing industry." These cases are inapposite.1eCharging Party, in urging a finding of successorship,relies onMaintenance, Inc., supra, Randolph Rubber Co.,152 NLRB 496, andDie Supply Corp.,160 NLRB 1326.I find these cases inapposite.""Thomas Cadillac,Inc,170NLRB No 92"E.g. Johnson Ready-MixCo.,142 NLRB 437 (Board certification Iweekbeforebankruptcyof predecessor,3-daybreak in operations,successoremployedmajorityofpredecessor'sunit,andnon-unit,employees,in same classifications,successor continued same business,serving same customers,no substantial changes in the operating entity.);Maintenance,Inc. supra(90 percentof work force were employed bypredecessor,substantially identical operations,servicing the same facilitiesfor thesame customer in substantially the same manner at the same worksitus,"The critical question is not whether Respondent succeeded to[predecessor)corporate identity or physical assets, but whether Respondentcontinued essentially the same operation,with substantially the sameemployee unit whose duly certified bargaining representative was entitledto statutory recognition at the time Respondent took over ");NorthwestGloveCo,74NLRB1697 (Hiatus of 1 month,while partnershipdissolved,succeeded by one partner as corporate owner; same plant,equipment, and product;employees recalled,as needed,according toseniority.);DowntownBakeryCorp,139NLRB 1352 (Successoremployed all employees and supervisors of predecessor,predecessor'sbusiness continued at same location,handling same products, no doubt ofunionmajorityraised in good faith.)"See preceding footnote reMaintenance,Inc. In Randolph Rubberrespondent:by purchase,acquired all the physical assets of predecessor,and hired all of predecessor's employees,later recalling somefrom layoff;it continued manufacture of the same product,using the same machinery,italso employed some of predecessor's supervisory staff In addition, theBoard found the union had established its majority by obtaining newcheckoff authorization cardsIdat 499DieSupplywas primarily amatter involving plant relocation.77General Counsel urges that the hiatus, between TV'sclosure and Respondent's commencement is insufficient todestroy the continuity of the "employing industry." Casescited in support of this contention are inapposite.20Charging Party urges: " ... the time interval did notaffectany of the factors required to establish thesubstantial continuation of a successor employer status."The factors are enumerated as place, equipment,supervisory staff, employees, work classifications, payschedules, product, operation, suppliers, and sales outlet.Charging Party asserts they all remained the same, afterRespondent commenced operations.Thispremise iscontrary to the undisputed facts set forthsupra.GeneralCounselalsourgesthatRespondentdiscriminatorilyhiredonly former employees of thepredecessorwho had not struck. No allegation ofdiscriminatory hiring appears in the complaint. No suchcontentionwas litigated herein." I find no merit inGeneral Counsel's assertion that Register and Novik, byreasonofpicketing,were aware that "the strikerscontinued (to) claim" their jobs. Likewise, since it wasneither alleged, nor litigated, as a violation, I find nomerit in the assertion of General Counsel that Respondentunilaterally raised wages far in excess of what TV hadoffered the Union duringnegotiations.22Charging Party asserts it represented a majority in thebargaining unit, when demand for bargaining was made,on July 27, 1968. Charging Party correctly cites theBoard'swell-establishedpresumptionofcontinuedmajority during the certification year, which expiredherein in July 1967. It is also clear that this presumptionis rebuttable thereafter.Celanese Corporation of America,95 NLRB 664, 672-673. 23 The undisputed facts are thatwhen TV ceased operations some of the employeesobtained employment at Tellico, having made applicationtherefor.When Respondent commenced operations, 7months later, it obtained applications from former TVemployees and others, and selected employees on anondiscriminatory basis insofar as this record reveals. Ihave found, supra fn. 14, that 8 of 17 employees were"E.g. John Wiley&Sons, Inc. v Livingston,376 U.S. 543, 548, treatswith the duty of a successor,where two corporations are merged, toarbitrateunder an existing collective-bargaining agreement between aunion and the former employer;Chemrock Corporation,151NLRB 1074,treatswiththeeffortsofasuccessortoreplaceanexistingcollective-bargaining agreement with individual bargaining.Neither caseinvolves the matter of hiatus"IbelieveGeneralCounsel,unfortunatelyandinadvertently,misinterprets a statement of Register.He asserts in his brief,page 17, that"Register admitted contacting a few people who werenever separated fromtheTV payroll(tr.67) "The statement actually appears at it. 62.However,Joint Stipulation 10 includes. TV retains two watchmen on itspayroll to watch its portion of the Sweetwater plant facility.(tr.94) JointStipulation 19 is. In December1967,TVsent or otherwise distributedtermination notices to all employeesof TV's striking and non-strikingemployees with the exception of the two watchmen who continued in theemploy of TV Each termination slip which was dated December1, 1967,read ceased operations.(tr.102)Since this stipulation followed theappearance of Register,Imust infer those"never separated,"who areunidentified,were supervisory and not unit employees."For the reasons stated,Ifind it unnecessary to treat with ChargingParty's similar assertions, in its brief. I am unable to infer,or find, fromthe evidence that Respondent"went out of its way to avoid employingunion supporters by making no offer of employment to the union workersand keeping from them knowledge of job opportunities."Rand McNally,Standard Highway Mileage Guide,reports Tellico Plains population as794, Sweetwateras 4,145.Only 50 employees appear to have been thecomplementat Tellico. CfWiese Plow Welding Co,Inc,123 NLRB 616,Small Plant Doctrine"The Board held,inter alia.Competent evidence may be introduced todemonstrate that, in fact,the union did not represent a majority of the 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDformer supervisors and new employees, and one was hired,as a replacement during the strike. I am unable to find anabsence of a basis for a good-faith doubt by Respondentunder these circumstances."Ifindno evidence of probative value which wouldsupportafinding that the strike, which started onFebruary20,1967,was prolonged by Respondent'sunlawful refusal to bargain on and after July 27, 1968, asalleged in the amendment to paragraph 16 of thecomplaint. I will, accordingly, recommend dismissal ofthose allegations.Respondent correctly urges that the Board has held thatto find successorship supporting a bargaining obligation,the totality of the circumstances must warrant a findingthat the purchase-sale transaction was merely a change intheownership of an existing and continuing businessoperation.Northwest Galvanizing Co.,168 NLRB No. 6Respondent correctly calls attention to the variationsand modifications between the former operation of TVand the present operation of Respondent, as well as thesubstantial diminution in plant space,machines,workforce, supervisory staff, and total production in dollarvalue.Iagree, for reasons explicated by General Counsel, inhisbrief,thatRespondent is foreclosed, by BoardRegulations, from litigating the question of the proprietyoftheRegionalDirectorgrantinganamendedcertification to the Union herein, on May 29, 1967 25General Counsel and Charging Party have proceededon an erroneous premise set forth as allegations inparagraph 4 of the complaint that,inter alia:Respondentisengaginginsubstantially the same business, as wasformerly conducted by TV, actually fine lace production,indollar volume, was only 10 percent of TV's totalbusiness, except 1967 when it was 15 percent, Respondentemploys substantially the same employees and supervisors,actually TV employed 1 l 1 to 115 at Sweetwater and 50 atTellico, prior to the strike, and 37 to 42 unit employees atSweetwaterwhen it ceased operations,Respondentemployed 17 nonsupervisory employees on the date of thedemand for recognition, the supervisory staff of 12 at TVwas reduced to 7 by Respondent, with substantial changesin identity.GeneralCounsel and Charging Party inaccuratelyassert,byrelianceoncasesinvolving"substantialcontinuity"thatRespondent is a successorof TV, byreason of the 66 employing industry"doctrine of theBoardNo case is cited where, as here,therewas acomplete and final closing of business,by TV,includingdischarge and termination of all employees,except acaretaker and two watchmen,and a hiatusof 7 months.Thereafter,anew operation was commenced by anarm's-length purchaser,who: confined the space used toapproximately one-sixth of the plant area, machines whichproduced only 10 percent of predecessor'sbusiness, indollar volume;did no warping,drafting,patternmaking,ormachinerepair,formerlyperformedbyTV;reemployed,assupervisors,only4of 12 formersupervisors,and only 17 employees as compared to theformer complementof I 1 1-115.On the basis of the entire record,for the reasons setforth,IfindRespondent is not a successor to TennesseeValleyFabrics Corporation,and was not,as a successor,under a duty to bargain with the Union,on andafter July27, 1968, anddid not by reason of its failure to bargainengage in conduct violative of the provisions of Section8(a)(5) and(1) of the Act.26Upon the foregoing findingsof factand upon the entirerecord in the case,Imake the following:Conclusions of Law1.Respondentisanemployer within the meaning ofSection 2(2) of the Act and isengaged incommercewithin the meaning of Section 2(6) and (7) of the Act.2.Amalgamated Lace Operatives of America is a labororganization within the meaning of Section 2(5) of theAct.3.Respondent did not unlawfully refuse to bargain, onand after July 27, 1968, and did not, thereby, convert theeconomic strike, which commenced February 20, 1967,into an unfair labor practice strike.4.Respondent is not a successor to Tennessee ValleyFabrics Corporation and has notengagedin unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act, as alleged in the complaint.employees at the time of the alleged refusal to bargain.A direct corollaryof this propositionis that after a certificate is a year old,as in cases wherethere is no certificate,the employer can, without violating theAct, refuseto bargain with a union on the ground that it doubts the union'smajority,providedthat the doubtis in goodfaithtd.at 672The Board explicated its meaning of an employer questioning a union'smajority in good faith, asIt can only beanswered in the light of thetotality ofall the circumstances involved in a particular case But amongsuch circumstances, two factorswould seem to be essential prerequisites toany finding that the employer raised themajorityissue in good faith incases in which a union has been certifiedThere must,firstof all, havebeen some reasonable ground for believing that the union had lost itsmajority status since its certification.And, secondly,themajority issuemust not have been raisedby the employerin a context of illegal antiunionactivities,or other conductby the employeraimed at causing disaffectionfrom the union or indicating that in raisingthe majorityissue the employerwas merely seeking to gain time in which to undermine the union Id , at673RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, I recommend that the complaint bedismissed in its entirety.There is nota scintilla of evidenceherein ofRespondent engaging inillegal antiunionactivity, or seeking overtly or covertly to undermine theUnion24CfTallaksonFord, Inc,171NLRB No 6721N.L R B Rules and Regulations, Series 8, asamended, Sec 102 67(f),provides Theparties may,at any time,waive theirright to requestreview.Failure to request review shall preclude such parties from relitigating, inany related subsequent unfair labor practice proceeding,any issue whichwas, or could have been,raised in the representationproceeding"CfLori-Ann ofMiami,Inc,137 NLRB 1099, 1108,'ett seq.